Detailed Action
This action is in response to amendments filed on 09/21/2022. 
This action is in response to application (17382635), filed 07/22/2021 which a is a continuation of 16532940, filed 08/06/2019, now U.S. Patent #11093573 which is a continuation of 16139336, filed 09/24/2018, now U.S. Patent #10409883 which is a continuation of 13538934, filed 06/29/2012, now U.S. Patent #10114902
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are pending.
Claims 1-20 are rejected.

Applicant's Response
In Applicant' s Response dated 09/22/2022, Applicant amended claim 6 and submitted a terminal disclaimer.  Applicant argued against various rejections previously set forth in the Office Action mailed 06/22/2022. 
In light of Applicant' s amendments and remarks, all objections to the claims set previously are withdrawn.
In light of Applicant' s submission of terminal disclaimer, rejection of claims under non-statutory double patenting type rejections in view of US patent #11093573 B2 set forth previously are withdrawn. 
Note: The applicant failed to provide and/or argue against the second and third non-statuary double patenting type rejection in view of U.S. Patent No. 10409883 B2 and U.S. Patent No. 10114902 B2 respectively set forth previously and maintained below.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Similarly, claims 1-4, 6, 9, 11-14, 16, and 20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over at least claims 1, 4-6, 11-13, 15-18 of U.S. Patent No. 10409883 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 4-6, 11-13, 15-18 of U.S. Patent No. 10409883 B2 recites limitations/subject matter the reads on and/or discloses all the limitations of claim 1-4, 6, 9, 11-14, 16, and 20 of the present application. 

Similarly, claims 1-4, 6, 9, 11-14, 16, and 20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over at least claims 1, 9, and 17 of U.S. Patent No. 10114902 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 9, and 17 of U.S. Patent No. 10114902 B2 recites limitations/subject matter the reads on and/or discloses all the limitations of claim 1-4, 6, 9, 11-14, 16, and 20 of the present application. 

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten/amended to overcome the above cited objections and double patenting rejections.  Furthermore, the double patenting rejections maybe overcome via submission of Terminal Disclaimer as noted above.  Reasons for allowance will be held in abeyance until all matters in the prosecution is closed.

Conclusion
	Applicant’s amendments necessitated any new grounds of rejections presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
See form 892 for additional cited prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A AMIN whose telephone number is (571)270-3181.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144